Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of the 25th day of January,
2008 (this “Amendment”), is made among IPC HOLDINGS, LTD., a company organized
under the laws of Bermuda (“IPC Holdings”), IPCRe LIMITED, a company organized
under the laws of Bermuda (“IPCRe Limited” and collectively with IPC Holdings,
the “Credit Parties”), the Lenders (as defined in the hereinafter defined Credit
Agreement) party hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Fronting Bank (the “Administrative Agent”).

RECITALS

A. The Credit Parties, the Lenders party thereto and the Administrative Agent
are parties to that certain Credit Agreement dated as of April 13, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) providing for a $500,000,000 senior revolving credit
facilities. Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

B. The Credit Parties have requested certain amendments to the Credit Agreement
and the Administrative Agent and the Lenders have agreed to make such amendments
on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Section 1.1 Consisting of New Definitions. The following
definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:

“Account Control Agreement” means, collectively, (i) the account control
agreement among Mellon Bank, N.A., as Custodian, the Administrative Agent and
IPCRe Limited substantially in the form of Exhibit A attached to the First
Amendment and (ii) each other account control agreement entered into by an
Account Party, the Administrative Agent, and a Custodian, in each case to
provide for the control of such Account Party’s Custodial Account to perfect the
security interest of Administrative Agent therein, each in form and substance
reasonably satisfactory to the Administrative Agent, as amended, modified,
restated or supplemented from time to time.



--------------------------------------------------------------------------------

“Existing Security Agreement” means the Security Agreement made by IPCRe Limited
on the Closing Date, in substantially the form of Exhibit F to the Credit
Agreement, as amended, modified, restated or supplemented from time to time.

“First Amendment” shall mean the First Amendment to Credit Agreement, dated as
of January 25, 2008, among the Credit Parties, the Lenders party thereto, and
the Administrative Agent.

“First Amendment Effective Date” shall mean the date upon which the conditions
to the effectiveness of the First Amendment set forth in Article II thereof are
satisfied or waived in accordance with their terms.

“Percentage Obligations” has the meaning given to such term in the form of
Syndicated Letter of Credit attached to the Credit Agreement.

1.2 Amendments to Section 1.1 Consisting of Modified Definitions. The following
definitions in Section 1.1 of the Credit Agreement are hereby modified as
follows:

“Collateral” means (i) with respect to Collateral maintained by AIG Global
Investment Trust Services Limited, the Charged Portfolio and (ii) with respect
to Collateral maintained by any other Custodian, Eligible Collateral which is
deposited into a Custodial Account and made subject to the Security Documents.

“Custodial Account” means each investment securities account of the Account
Parties (or any of them) maintained with any Custodian pursuant to the
applicable Custody Agreement into which the Collateral shall be deposited from
time to time and over which the Administrative Agent has a valid and enforceable
security interest in and Lien upon such Collateral superior to and prior to the
rights of all third persons and subject to no other Liens.

“Custodian’s Undertaking” means each Custodian’s Undertaking among each Account
Party, the Administrative Agent and the Custodian, in substantially the form of
Schedule 2 to the Existing Security Agreement, as amended, modified, restated or
supplemented from time to time.

“Custody Agreement” means, collectively (i) the Custody Agreement dated as of
January 1, 2008 between IPCRe Limited and Mellon Bank, N.A., and (ii) any other
custody agreement between an Account Party and a Custodian approved by the
Administrative Agent, as each may be amended, modified or restated and in effect
from time to time.

“Fronting Bank” means Wachovia in its capacity as issuer of Participated Letters
of Credit and in its capacity as a fronting bank on behalf of each Non-NAIC
Lender pursuant to Section 3.1(h), and its successors in such capacity.

“Issuing Bank” means, (i) with respect to any Participated Letter of Credit, the
applicable Fronting Bank and (ii) with respect to a Syndicated Letter of Credit,
the Lenders (other than a Non-NAIC Lender) who have issued such Syndicated
Letter of Credit (and the Fronting Bank on behalf of any Non-NAIC Lender).

 

2



--------------------------------------------------------------------------------

“Security Agreement” means (i) the Existing Security Agreement and (ii) each
other Security Agreement made by an Account Party in favor of the Administrative
Agent, in substantially the form of Exhibit A attached to the First Amendment,
as amended, modified, restated or supplemented from time to time.

“Security Documents” means (i) each Security Agreement, (ii) each Custodian’s
Undertaking, (iii) each Account Control Agreement, (iv) each other security
agreement executed and delivered pursuant to Section 6.11 and (v) each other
document, agreement, certificate, notice and/or financing statement, executed,
delivered, made or filed pursuant to the terms of the documents specified in
foregoing clauses (i), (ii), (iii) and (iv).

1.3 Amendments to Section 1.1 Consisting of Deleting Definitions. The following
definition in Section 1.1 of the Credit Agreement are hereby deleted: Existing
Letters of Credit.

1.4 Amendments to Section 1.3(b) (Other Terms; Construction). Section 1.3(b) of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“All references herein to the Lenders, the Tranche 1 Lenders or the Tranche 2
Lenders or any of them shall be deemed (i) to include the Fronting Banks unless
specifically provided otherwise or unless the context otherwise requires, and
(ii) to exclude any Non-NAIC Lender if the context includes Syndicated Letters
of Credit, provided that a Fronting Bank has agreed to front for such Non-NAIC
Lender pursuant to Section 3.1(h). All references herein to the Lenders shall
mean either the Tranche 1 Lenders or the Tranche 2 Lenders, as the case may be,
(and in each case shall also include the Fronting Bank if the context includes
Participated Letters of Credit or a Syndicated Letter of Credit for which the
Fronting Bank has fronted for a Non-NAIC Lender pursuant to Section 3.1(h))
unless specifically provided otherwise or unless the context otherwise requires.
All references herein to a Lender’s participation in any Participated Letter of
Credit shall include each Non-NAIC Lenders’ participation in any Syndicated
Letter of Credit.”

1.5 Amendments to Section 3.1(a) (Syndicated Letters of Credit). Section 3.1(a)
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“(a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party at any time and from time to time during the
Availability Period, each Tranche 1 Lender agrees to Issue Tranche 1 Letters of
Credit as Syndicated Letters of Credit and each Tranche 2 Lender agrees to Issue
Tranche 2 Letters of Credit as Syndicated Letters of Credit, in each case for
the account of such Account Party. Each Syndicated Letter of Credit shall be
substantially in the form of Exhibit C-1. If at the time any Account Party
requests the Issuance of a Syndicated Letter of Credit and any Lender is a
Non-NAIC Lender, then the Fronting Bank shall Issue such Non-NAIC Lender’s
Ratable Share of such Syndicated Letter of Credit pursuant to Section 3.1(h).
Absent the prior written consent of each Tranche 1 Lender or Tranche 2 Lender,
as the case may be, no Syndicated Letter of Credit may be Issued that would vary
the several

 

3



--------------------------------------------------------------------------------

and not joint nature of the obligations of the Lenders thereunder as provided in
the next succeeding sentence. Each Syndicated Letter of Credit shall be Issued
by all of the Tranche 1 Lenders or Tranche 2 Lenders, as the case may be, acting
through the Administrative Agent, at the time of Issuance as a single multi-bank
letter of credit, but the obligation of each Lender thereunder shall be several
and not joint, in the amount of its Percentage Obligation of such Syndicated
Letter of Credit; provided that the Fronting Bank shall be severally (and not
jointly) liable for its Percentage Obligation of such Syndicated Letter of
Credit plus the Percentage Obligation of each Non-NAIC Lender that it is
fronting for pursuant to Section 3.1(h).”

1.6 Amendments to Section 3.1(d) (Obligation of Lenders). Section 3.1(d) of the
Credit Agreement is hereby amended by inserting the following proviso at the end
of the first sentence thereof:

“provided that the Fronting Bank shall be severally (and not jointly liable) for
its Percentage Obligation of the Stated Amount of such Syndicated Letter of
Credit plus the Percentage Obligation of each Non-NAIC Lender that it is
fronting for pursuant to Section 3.1(h).”

1.7 Amendments to Section 3.1(h) (Loss of NAIC Approval). Section 3.1(h) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(h) Non-NAIC Lenders. In the event any Lender advises the Administrative Agent
that such Lender is a Non-NAIC Lender, the Credit Parties, the Administrative
Agent, such Non-NAIC Lender and the other Lenders, including without limitation
the applicable Fronting Bank for such Non-NAIC Lender, hereby agree that
(i) such Non-NAIC Lender shall cease to Issue Syndicated Letters of Credit so
long as it is a Non-NAIC Lender and such Non-NAIC Lenders’ Ratable Share of any
Syndicated Letter of Credit will be Issued by the applicable Fronting Bank for
such Non-NAIC Lender, (ii) to the extent Syndicated Letters of Credit are
outstanding, the Account Parties will each use all commercially reasonable
efforts to cause the beneficiaries thereof to execute and deliver an amendment
to any Syndicated Letter of Credit of such Account Party such that the Non-NAIC
Lender is removed from such Syndicated Letter of Credit and the applicable
Fronting Bank is added to such Syndicated Letter of Credit to honor any draft
drawn thereon in an amount equal to such Non-NAIC Lender’s Percentage Obligation
with respect to such Syndicated Letter of Credit, (iii) immediately upon the
issuance or amendment of any Syndicated Letter of Credit, each Non-NAIC Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
without recourse or warranty, purchase from the applicable Fronting Bank a risk
participation in each such Syndicated Letter of Credit in accordance with
Section 3.2(d) in an amount equal to such Non-NAIC Lender’s Percentage
Obligation of the Stated Amount of such Syndicated Letter of Credit and
(iv) each Non-NAIC Lender shall pay to the applicable Fronting Bank a fronting
fee computed on the risk participation purchased by such Non-NAIC Lender from
such Fronting Bank with respect to such Syndicated Letter of Credit at the rate
per annum as separately agreed to between such Non-NAIC Lender and such Fronting
Bank. Unless otherwise agreed between such Non-NAIC Lender, the applicable
Fronting Bank and the Administrative Agent, such fronting fee shall be paid by
reducing the Tranche 1 Letter of

 

4



--------------------------------------------------------------------------------

Credit Fee or Tranche 2 Letter of Credit Fee, as the case may be, otherwise
payable to such Non-NAIC Lender by an amount equal to such fronting fee and
paying the same to the applicable Fronting Bank.”

1.8 Amendments to Section 3.2(d) (Participations). Section 3.2(d) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“(d) Participations. By the Issuance of a Participated Letter of Credit by the
Fronting Bank (or the fronting for a Non-NAIC Lender in respect of a Syndicated
Letter of Credit pursuant to Section 3.1(h) by the applicable Fronting Bank) and
without any further action on the part of such Fronting Bank or the applicable
Lenders, the applicable Fronting Bank hereby grants to each applicable Lender in
respect of such Participated Letter of Credit (or to the Non-NAIC Lender in
respect of such Syndicated Letter of Credit), and each such Lender hereby
acquires from such Fronting Bank, participation in such Participated Letter of
Credit (or such Syndicated Letters of Credit) in an amount equal to such
Lender’s Ratable Share of the Stated Amount of such Participated Letter of
Credit (or such Syndicated Letters of Credit) and the applicable Account Party’s
reimbursement obligations with respect thereto. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Participated Letters of Credit (or such Syndicated Letters of
Credit) is absolute, irrevocable and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
such Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Total Commitments. In consideration
and in furtherance of the foregoing, each Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for account of the
Fronting Bank, such Lender’s Ratable Share of each L/C Disbursement made by the
Fronting Bank in respect of any Participated Letter of Credit (or Syndicated
Letters of Credit) promptly upon the request of the Fronting Bank at any time
from the time such L/C Disbursement is made until such L/C Disbursement is
reimbursed by the applicable Account Party or at any time after any
reimbursement payment is required to be disgorged or refunded to any Account
Party for any reason. Such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Promptly following receipt by the
Administrative Agent of any payment from any Account Party pursuant to
Section 3.2(e), the Administrative Agent shall distribute such payment to the
Fronting Bank or, to the extent that any Lenders have made payments pursuant to
this paragraph to reimburse the Fronting Bank, then to such Lenders and the
Fronting Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Fronting Bank for any L/C
Disbursement shall not relieve the applicable Account Party of its obligation to
reimburse such L/C Disbursement. Notwithstanding anything herein to the
contrary, effective upon the increase of the Commitments pursuant to
Section 2.19, each Lender’s participation in any Participated Letter of Credit
outstanding on such date shall be automatically adjusted to reflect its Ratable
Share after giving effect to such increase.”

1.9 Amendments to Section 3.2(f) (Disbursement Procedures; Funding of
Participations). Clause (i) of Section 3.2(f) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

5



--------------------------------------------------------------------------------

“(i) The Fronting Bank shall, within a reasonable time following its receipt
thereof (and, in any event, within any time specified in the text of the
relevant Participated Letters of Credit), examine all documents purporting to
represent a demand for payment under a Participated Letter of Credit. The
Fronting Bank shall promptly after such examination notify the Administrative
Agent and the applicable Account Party by telephone (confirmed by telecopy or
email) of such demand for payment and whether the Fronting Bank has made or will
make a L/C Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve such Account Party of its obligation to
reimburse the Fronting Bank and the applicable Lenders with respect to any such
L/C Disbursement. If such Account Party shall fail to reimburse the Fronting
Bank for such L/C Disbursement on the date and time specified in Section 3.2(e),
the Administrative Agent shall notify each applicable Lender of the applicable
L/C Disbursement, the payment then due from such Account Party in respect
thereof and such Lender’s Ratable Share thereof. Each applicable Lender
(including the Lender acting as Fronting Bank and any Non-NAIC Lender) shall
upon such notice make funds available in Dollars to the Administrative Agent for
the account of the Fronting Bank at the Payment Office in an amount equal to
(i) in the case of a Participated Letter of Credit, its Ratable Share of the
unpaid L/C Disbursement and (ii) in the case of a Non-NAIC Lender, its
Percentage Obligation of the applicable Syndicated Letter of Credit being
fronted by such Fronting Bank pursuant to Section 3.1(h) (such amount in each
case, its “L/C Advance”) not later than 2:00 p.m. on the Business Day specified
in such notice by the Administrative Agent. No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the applicable Account Party
to reimburse the Fronting Bank for the amount of any payment made by the
Fronting Bank under such Participated Letter of Credit (or such Syndicated
Letter of Credit in the case of a Non-NAIC Lender), together with interest as
provided herein.”

1.10 Amendments to Section 3.3 (Existing Letters of Credit). Section 3.3 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Section 3.3 [Reserved]”

1.11 Amendments to Section 5.18 (Security Documents). Section 5.18 of the Credit
Agreement is hereby amended by deleting the final sentence thereof and replacing
it with the following:

“No filings or recordings are required in order to ensure the enforceability,
perfection or priority of the security interests created under the Security
Documents, except for filings or recordings which shall have been previously
made.”

1.12 Amendments to Section 6.10 (Collateral). Section 6.10 of the Credit
Agreement is hereby amended by adding the following subsection (e):

(e) So long as no Default or Event of Default has occurred and is continuing,
any Account Party may on any Business Day deliver to the Administrative Agent a
request to transfer Collateral from one or more of its existing Custodial
Accounts to a new Custodial Account by delivering in writing to the
Administrative Agent a request in writing and the Administrative Agent shall
have received the following:

 

6



--------------------------------------------------------------------------------

(i) counterparts of a new Security Agreement duly executed by such Account Party
and counterparts of an Account Control Agreement duly executed by such Account
Party and the applicable Custodian, and such new Security Documents shall be in
full force and effect;

(ii) a copy of the executed Custody Agreement between such Account Party and the
applicable Custodian which shall be in form and substance reasonably
satisfactory to the Administrative Agent;

(ii) all documents and instruments required by law in each applicable
jurisdiction or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create or perfect the Liens intended to be created
under such new Security Agreement;

(iii) certified reports from an independent search service satisfactory to the
Administrative Agent listing any judgment or tax lien filing or Uniform
Commercial Code financing statement or similar notice regarding the existence of
any Lien that names such Account Party as debtor or chargor in any of the
jurisdictions requested to be searched by the Administrative Agent and the
results thereof shall be reasonably satisfactory to the Administrative Agent;

(iv) legal opinions, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders, which opinions shall cover the enforceability of such new Security
Documents, the creation and perfection of the security interest created thereby
and such other matters reasonably requested by the Administrative Agent;

(v) a certificate, signed by an authorized officer of such Account Party, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that after giving effect to such transfer of Collateral that the
Security Documents then in effect create a valid and enforceable security
interest in and Lien upon all right, title and interest of such Account Party in
and to the Collateral purported to be pledged by it thereunder and described
therein, superior to and prior to the rights of all third persons and subject to
no other Liens except as specifically permitted therein and that no filings or
recordings are required in order to ensure the enforceability, perfection or
priority of the security interests created under such Security Documents, except
for filings or recordings which shall have been previously made; and

(vi) such other documents, certificates, opinions, and instruments in connection
with such transfer of Collateral as the Administrative Agent shall have
reasonably requested.

1.13 Amendment to Schedule 3.3 (Existing Letters of Credit). Schedule 3.3 to the
Credit Agreement is deleted in its entirety.

 

7



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS OF EFFECTIVENESS

This First Amendment shall become effective as of the date (the “First Amendment
Effective Date”) when, and only when, each of the following conditions precedent
shall have been satisfied:

(a) The Administrative Agent shall have received, dated as of the First
Amendment Effective Date, an executed counterpart hereof from each of the Credit
Parties and the Required Lenders; and

(b) Since December 31, 2006, there has not occurred any Material Adverse Effect.

ARTICLE III

CONFIRMATION OF REPRESENTATIONS AND WARRANTIES

Each of the Credit Parties hereby represents and warrants, on and as of the
First Amendment Effective Date, that the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects, with the same effect as if made on and as of
such date, both immediately before and after giving effect to the First
Amendment (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such date).

ARTICLE IV

ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES

Each of the Credit Parties hereby confirms and agrees that, after giving effect
to this First Amendment, the Credit Agreement and the other Credit Documents
remain in full force and effect and enforceable against the Credit Parties in
accordance with their respective terms and shall not be discharged, diminished,
limited or otherwise affected in any respect, and represents and warrants to the
Lenders that it has no knowledge of any claims, counterclaims, offsets, or
defenses to or with respect to its obligations under the Credit Documents, or if
such Credit Party has any such claims, counterclaims, offsets, or defenses to
the Credit Documents or any transaction related to the Credit Documents, the
same are hereby waived, relinquished, and released in consideration of the
execution of this First Amendment. This acknowledgement and confirmation by the
Credit Parties is made and delivered to induce the Administrative Agent and the
Lenders to enter into this First Amendment, and each of the Credit Parties
acknowledges that the Administrative Agent and the Lenders would not enter into
this First Amendment in the absence of the acknowledgement and confirmation
contained herein.

 

8



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1 Governing Law. This First Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

5.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
First Amendment. Any reference to the Credit Agreement or any of the other
Credit Documents herein or in any such documents shall refer to the Credit
Agreement and Credit Documents as amended hereby. This First Amendment is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This First Amendment shall constitute a
Credit Document under the terms of the Credit Agreement.

5.3 Expenses. The Credit Parties agree on demand (i) to pay all reasonable fees
and expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this First Amendment and the other Credit Documents delivered in
connection herewith.

5.4 Severability. To the extent any provision of this First Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.

5.5 Successors and Assigns. This First Amendment shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.

5.6 Construction. The headings of the various sections and subsections of this
First Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

5.7 Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized officers as of the date first above written.

 

IPC HOLDINGS, LTD. By:  

/s/ John Weale

Name:   John Weale Title:   Senior Vice President & Chief Financial Officer
IPCRe LIMITED By:  

/s/ Robin Newman

Name:   Robin Newman Title:   Vice President and Controller

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Fronting Bank and
as a Lender By:  

/s/ Karen Hanke

Name:   Karen Hanke Title:   Director

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender By:  

/s/ Jimmy Tse

Name:   Jimmy Tse Title:   Vice President

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ING BANK N.V., LONDON BRANCH,
as Documentation Agent and as a Lender By:  

/s/ M E R Sharman

Name:   M E R Sharman Title:   Managing Director By:  

/s/ P N A Galpin

Name:   P N A Galpin Title:   Director

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Melvin Jackson

Name:   Melvin Jackson Title:   Vice President

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

MELLON BANK, N.A., as a Lender By:  

/s/ Michael Pensari

Name:   Michael Pensari Title:   Authorized Signor

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK, NY BRANCH as a Lender By:  

/s/ Joseph Campagna

Name:   Joseph Campagna Title:   Senior Vice President By:  

/s/ Steve Fielitz

Name:   Steve Fielitz Title:   Vice President

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO

CREDIT AGREEMENT